NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

ROBERT ANTHONY ORTIZ,                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )   Case No. 2D18-3
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Lee County; Bruce E. Kyle, Judge.

Robert Anthony Ortiz, pro se; and Dane K.
Chase of Chase Law Florida, P.A., for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.